  Case 20-30011           Doc 55          Filed 01/15/21 Entered 01/15/21 16:27:56        Desc Main
                                            Document Page 1 of 2

    FILED & JUDGMENT ENTERED
           Steven T. Salata


              January 15 2021


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                            _____________________________
                                                                                     J. Craig Whitley
                                                                              United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

In re:

CW CONSTRUCTION & DEVELOPMENT,                                  Case No. 20-30011
LLC
                                                                Chapter 7
            Debtor.
___________________________________________


    ORDER GRANTING CHARLESTON PROPERTYIES I, LLC RELIEF FROM
 AUTOMATIC STAY TO PURSUE STATE COURT ACTION AND SEEK RECOVERY
                    FROM INSURANCE PROCEEDS
         THIS MATTER having come before the Court on the Motion by Charleston Properties I,
LLC for Relief from the Automatic Stay to Pursue State Court Action and Seek Recovery from
Insurance Proceeds (the “Motion”); and it appearing to the Court that the Chapter 7 Trustee has no
objection to the relief sought by Charleston Properties I, LLC in the Motion, and that no other
objection was filed to the Motion; and it further appearing that there is good cause to grant the
relief requested in the Motion;
         IT IS HEREBY ORDERED AND ADJUDGED THAT:
         1.       The Motion is Granted.

        2.       Charleston Properties is hereby granted relief from the automatic stay under section
362(d)(1) of the Bankruptcy Code effective, nunc pro tunc, as of September 7, 2020 to proceed
with the Litigation (as defined in the Motion) pending in the Court of Common Pleas for the Ninth
District, State of South Carolina against the above-captioned debtor, in order to liquidate its claims
against the debtor, and seek recovery on such claims from any available insurance proceeds.
  Case 20-30011      Doc 55     Filed 01/15/21 Entered 01/15/21 16:27:56         Desc Main
                                  Document Page 2 of 2



        3.    The stay provisions under Bankruptcy Rule 4001(a)(3) shall not be applicable to
this Order.


 This Order has been signed electronically.              United States Bankruptcy Court
 The Judge’s signature and Court’ seal
 appear at the top of the Order.




                                              2
